Title: To Thomas Jefferson from Albert Gallatin, 30 December 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        after 30 Dec 1808
                     
                  
                  
                     For information
                  
                  This subject struck me as important; and a clause has been inserted in the amendatory act to provide against it. But it is very difficult, with every penalty and care to prevent the exportation of specie. How far the evil will extend, we will perceive by the diminution of cash in the vaults of the Bank.
                  
                     A.G.
                  
               